Detinue for two negroes. Judgment for the negroes or their assessed value, in case they could not be had, and damages for their detention, had been obtained. Upon this judgment a distringas for the negroes detained issued, and a ca. sa. for the damages. The sheriff returned, he had committed the defendant upon the ca. sa. and levied the distringas upon some negroes, and a house and lot.
Upon motion of WHITESIDE, for the plaintiffs, the Court, consisting of CAMPBELL and WHITE, JJ., ordered that a fi. fa. issue instead of an alias distringas. No opinion was given whether a fieri facias
could issue in the first instance; but after a distringas had failed of its effect, there could be no doubt that a fieri facias might issue.